DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the “inner surface of the container” recited in claim 4, line 2, is referencing the “package receiving surface” previously recited in claim 1, line 14.
In claim 7, lines 5-6, “the length of each first member and second member” lacks antecedent basis.  Applicant is advised to amend claim 7 to depend from claim 3 as the first and second members are introduced in claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Romanucci (US#10039401) in view of Friscia et al. (US#2020/0245798).
Regarding claims 1, 11, and 16-20, Romanucci discloses a parcel safe 10 (Figs. 1-2) for remote vehicle pickup and delivery of packages comprising: a container 12 having an opening for receiving packages therethrough; a lid 14 coupled to the container by powered hinges 16 (col. 4, lines 35-40) and movable between a closed position, closing the opening in the container and an open position giving access to the opening of the container; an externally controllable locking mechanism 22 (col. 4, lines 44-66) carried by one of the container and the lid and movable between a locked orientation, locking the lid in the closed position, and an unlocked orientation allowing movement of the lid to the open position; a package receiving surface (inner surface of container) defined by the container and the lid in the open position; and a remote vehicle (drone, col. 4, lines 25-27), for retrieving and delivering parcels.  
Regarding claims 1, 11, and 16, Romanucci fails to disclose an alignment apparatus associated with the package receiving surface and providing an index for a receiving point 00116395.116of the package receiving surface, wherein the remote vehicle included sensors for sensing and orienting with respect to the alignment apparatus in a pickup or delivery process.  However, as evidenced by Friscia, including an alignment apparatus on a package receiving surface for orienting a drone is known in the parcel safe art, see alignment apparatus 23 positioned on package receiving surface 20 (Fig. 1 and [0018], lines 12-15).  Therefore, as evidenced by Friscia, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Romanucci by including an alignment apparatus associated with the package receiving surface and providing an index for a receiving point 00116395.116of the package receiving surface, wherein the remote vehicle included sensors for sensing and orienting with respect to the alignment apparatus in a pickup or delivery process.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the alignment apparatus for drone orientation would enhance safe delivery of the package.
Regarding claim 2, Romanucci discloses wherein the container includes (defines) a smart parcel safe (title).  
Regarding claims 3 and 13, Friscia teaches wherein the alignment apparatus includes a first member and a second member crossing each other at an angle (“X”) with the center crossing point positioned at the receiving point of the package receiving surface (Fig. 1).  
Regarding claims 4 and 14, Romanucci as modified discloses wherein the first member and the second member are painted or otherwise deposited indicium on an inner surface of the container.  
Regarding claims 5 and 15, Friscia teaches wherein the first member and the second member include a recognizable calibration, namely the indicia of a circle surrounding the “X”, see Fig. 1.  
Regarding claim 7, Friscia teaches the alignment apparatus includes a circle enclosing the “X”.
Regarding claim 8, Romanucci discloses 00116395.118wherein the lid opens to at least a perpendicular orientation relative the container (col. 4, lines 40-43).  
Regarding claim 9, Romanucci as modified discloses wherein the alignment apparatus would be positioned on the package receiving surface.  
Regarding claims 10 and 18-20, Romanucci discloses wherein the locking mechanism and the powered hinges are controllable by the remote vehicle or remote vehicle controller (col. 4, lines 33-40 (hinges) and col. 4, lines 60-66 (drone)).  
Regarding claim 12, Romanucci discloses a side attached to the container by controllable powered hinges, the side being movable by the hinges between an open horizontally flat orientation and a closed orientation, the side attached to the container by controllable powered hinges serving as the 00116395.120package receiving surface in the open horizontally flat orientation (see col. 3, lines 12-19).  
Regarding method claims 16-20, Romanucci in view of Friscia as discussed above in detail discloses all the claimed structure required by the method steps.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification, it can be assumed the device will inherently perform the same process.  In re King, 802 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677